FILE COPY




                                  No. 07-13-00356-CR


Chad William Murray                         §     From the 66th District Court
 Appellant                                          of Hill County
                                            §
v.                                                November 9, 2015
                                            §
The State of Texas                                Opinion by Chief Justice Quinn
 Appellee                                   §

                                  J U D G M E N T

      This cause came on to be heard on remand from the Court of Criminal Appeals,

pursuant to the opinion of the Court dated November 9, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo